Title: Minutes of Central College Board of Visitors, 11 May 1818
From: Jefferson, Thomas
To: 


          
            Charlottesville.
11 May. 1818.
          
          At a regular meeting of the Visitors of the Central College on 11th May 1818, at which Thomas Jefferson, James Madison, John H. Cocke, & Joseph C. Cabell, were present, it was agreed, that it being uncertain whether Thomas Cooper would accept the Professorship of Chemistry, in that the event of his not doing so, it would be expedient to procure a Professor of Mathematicks. and that Mr Jefferson should be authorized to It was also agreed to allow the Proctor of the College an the sum of two hundred dollars for the present year.
          May 11. 1818.
          
            James MadisonTh: JeffersonJ. H. CockeJoseph C. Cabell.
          
        